DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


s 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. US 6,029,714 (hereafter Imamura).

Regarding claims 1-7, Imamura teaches a system for stabilizing gas-infused liquid (where the pipe of Imamura is fully capable of stabilizing a gas-infused liquid because of the smoothness, see MPEP §2114, §2115, §2173.05(g)), comprising:
a tubular flow path (pipe of col 13 made of SUS316L) configured to receive and pass therethrough the gas-infused liquid under a pressure of at least 20 psi (where the pipe of Imamura is fully capable of receiving the gas-liquid at a pressure of 20 because of the 1.3mm thick wall, see MPEP §2114, §2115, §2173.05(g)), wherein a surface of the flow path configured to engage the gas-infused liquid flowing through the flow path is formed of material having a surface roughness (Ra) in a range of 0.1 μm - 10.0μm (col 13 line 15, 1.8um),
wherein the mean inner diameter of the tubular flow path is 0.1 inch to 8.0 inches (col 13 lines 13-19, 8.4mm inner diameter equal to about 0.33 in),
wherein the tubular flow path is configured to cause the gas-infused liquid to flow therethrough in a substantially smooth and laminar manner (where the pipe of Imamura is fully capable of having the smooth/laminar flow because of the surface roughness, see MPEP §2114, §2115, §2173.05(g)),
wherein the tubular flow path is linear or curved (col 12 lines 64-67, further where the path must be either linear or curved),
wherein the tubular flow path is made of stainless steel (col 13 line 13, SUS316L),
wherein the tubular flow path is configured to receive and pass therethrough the gas-infused liquid under a pressure in a range of 20 psi to 10,000 psi (where the pipe of Imamura is fully capable of receiving the gas-liquid at a pressure of 20 because of the 1.3mm thick wall, see MPEP §2114, §2115, §2173.05(g)),
Imamura does not state the length of the flow path, where the flow path has a length which is at least 100 times a mean inner diameter thereof, wherein the length of the flow path is at least 200 times the mean inner diameter thereof.
MPEP §2144.04 IV A states that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the flow path of Imamura (pipe of col 13) by incorporating a length of at least 100 times a mean inner diameter (at least 84cm) and further by incorporating a length of at least 200 times a mean inner diameter (at least 168cm) as a matter of obvious design choice in accordance with MPEP §2144.04 IV A.


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the closest prior art is Abraham US 3,531,050 and Spears US 2011/0301531. 
Abraham teaches a nozzle for a gas/liquid stream comprising concentric tubes, where the tubes have openings (25 for the inner tube and 13 for the outer tube). Abraham teaches the outer tube openings in the end wall but does not teach the nozzle submerged in the liquid and the liquid filling the space between the tubes. The modification would not have been obvious because the modification would have rendered the apparatus unfit for its intended use.
Spears teaches a nozzle for a gas/liquid stream comprising concentric tubes, where the tubes have openings (openings between 110a in Fig 2C for the inner tube and openings between 124 in Fig 2D for the outer tube). Spears teaches the outer tube openings in the end wall but does not teach the outer tube having the openings in the sidewall. The modification would not have been obvious because the openings in the sidewall would have affected the flow characteristics of the fluid.
No prior art, alone or in combination, teaches all the limitations of claim 10. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776